This is an appeal from a judgment rendered against the defendant for the sum of fifty dollars, claimed to be due for license under the provisions of an ordinance of the town of Santa Monica, of date April 25, 1900, "for the licensing of business carried on in the town, . . . for purposes of regulation and revenue." The defendant is charged with two license taxes of twenty-five dollars each for the year following the date of that ordinance — that being the annual date established by the ordinance — "for each person acting as agent or solicitor for any laundry whose plant or works are located without the corporate limits of the town."
The arguments of counsel are addressed wholly to the original validity of the ordinance; but under the view we take of the case, this need not be considered. From the title of the ordinance, the absence of regulatory provisions, the amounts of the several taxes imposed, and the nature of the particular subject of taxation involved here, it is clear that the license tax in question was imposed for the purpose of raising revenue. The case is therefore substantially similar to that of the Cityof Sonora v. Curtin (ante, p. 583), just decided, and it must therefore be held on the authority of the decision in that case that the license tax in question was repealed, and the right of action therefor extinguished by section 3366 of the Political Code (added thereto by the act of March 23, 1901, Stats. 1901, p. 635.)
The judgment appealed from is therefore reversed and the action dismissed.